                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge Philip A. Brimmer

Criminal Case No. 18-cr-00328-PAB

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. OMAR CHAVEZ-GUTIERREZ,
2. LAURA LYNN JARAMILLO,
3. JOSE RODOLFO-PENA,
4. FIRST NAME UNKNOWN LAST NAME UNKNOWN,
5. REIDESEL LOPEZ-PARADA,
6. MICHAEL BENITEZ-LOPEZ,
7. CESAR OSVALDO GAMEZ-VERDUGO,
8. ANA CYNTIA RODRIGUEZ CHAVIRA,
9. JENNY BUSTILLOS-HERNANDEZ,
10. ALFREDO NAVARRETE-MOLINA,
11. MARTIN JUAREZ-VERA,
12. LOVEY CAMPANELLA,
13. JOSE MORENO-HERRERA,

     Defendants.


                ORDER GRANTING ENDS OF JUSTICE CONTINUANCE


       The matter is before me on the Joint Partially Opposed Motion for a Second

Ends of Justice Exclusion of 60 Days From the Speedy Trial Calendar Pursuant to Title

18, United States Code, Sections 3161(h)(7)(A) and (B)(ii) and (iv) [Docket No. 140],

wherein the United States and defendant Omar Chavez-Gutierrez request that the

Court exclude an additional 60 days1 from the Speedy Trial period. Id. at 1-2. The

other defendants who have entered appearances approve the request. Id. at 2; Docket

       1
       The motion refers to an exclusion of 50 days at one point, but this appears to be
a typographical error. See Docket No. 140 at 8.
No. 141 at 1. Mr. Martin Juarez-Vera, who movants believed opposed the request, has

since indicated that he joins the motion. Docket No. 141. On November 8, 2018, on a

motion to exclude time filed by the United States, Docket No. 60, I entered a written

order finding that the case is complex due to the nature of the crimes charged and the

amount and nature of discovery. Docket No. 82. I ordered that 120 days from the date

of the order be excluded from the Speedy Trial computation. The 60 days remaining at

the time of that order remain now.

       The government’s motion implicates the Speedy Trial Act of 1974, codified at 18

U.S.C. §§ 3161-3174. Specifically, the motion implicates 18 U.S.C. § 3161(h), which

provides in relevant part:

       The following periods of delay shall be excluded . . . in computing the time
       within which the trial of any such offense must commence:

       ....

       (7)(A) Any period of delay resulting from a continuance granted by any
       judge . . . at the request of the defendant or his counsel or at the request
       of the attorney for the Government, if the judge granted such continuance
       on the basis of his findings that the ends of justice served by taking such
       action outweigh the best interest of the public and the defendant in a
       speedy trial.

18 U.S.C. § 3161(h)(7)(A).

       The Speedy Trial Act serves two distinct interests: first, to protect a defendant’s

right to a speedy indictment and trial, and second, to serve the public interest in

ensuring prompt criminal prosecutions. United States v. Williams, 511 F.3d 1044, 1047

(10th Cir. 2007). The Act requires that a defendant’s trial commence within 70 days

after his indictment or initial appearance, whichever is later. See 18 U.S.C.

§ 3161(c)(1); Zedner v. United States, 547 U.S. 489, 497 (2006). Certain periods of

                                             2
delay are excluded and do not count toward the 70-day limit. See 18 U.S.C.

§ 3161(h)(1)-(8). Specifically, “the Act excludes any period of delay ‘resulting from a

continuance granted by any judge . . . on the basis of its findings that the ends of justice

served by taking such action outweigh the best interest of the public and the defendant

in a speedy trial.’” United States v. Hill, 197 F.3d 436, 440-41 (10th Cir. 1999) (quoting

former 18 U.S.C. § 3161(h)(8)(A)).

        In order for a continuance to qualify as an excludable “ends-of-justice”

continuance under § 3161(h)(7)(A), certain prerequisites must be satisfied. Id. at 441.

First, I must consider the following factors listed in § 3161(h)(7)(B):

       (i)     Whether the failure to grant such a continuance in the proceeding
               would be likely to make a continuation of such proceeding
               impossible, or result in a miscarriage of justice;

       (ii)    Whether the case is so unusual or so complex, due to the number
               of defendants, the nature of the prosecution, or the existence of
               novel questions of fact or law, that it is unreasonable to expect
               adequate preparation for pretrial proceedings or for the trial itself
               within the time limits established by [the Act];

       (iii)   Whether, in a case in which arrest precedes indictment, delay in
               the filing of the indictment is caused because the arrest occurs at a
               time such that it is unreasonable to expect return and filing of the
               indictment within the period specified in section 3161(b), or
               because the facts upon which the grand jury must base its
               determination are unusual or complex;

       (iv)    Whether the failure to grant such a continuance in a case which,
               taken as a whole, is not so unusual or so complex as to fall within
               clause (ii), would deny the defendant reasonable time to obtain
               counsel, would unreasonably deny the defendant or the
               Government continuity of counsel, or would deny counsel for the
               defendant or the attorney for the Government the reasonable time
               necessary for effective preparation, taking into account the
               exercise of due diligence.



                                          3
18 U.S.C. § 3161(h)(7)(B)(i) - (iv). After considering these factors, I must then set forth,

“in the record of the case, either orally or in writing, [my] reasons for finding that the

ends of justice served by the granting of such continuance outweigh the best interests

of the public and the defendant in a speedy trial.” Id., § 3161(h)(7)(A). Although my

findings “‘may be entered on the record after the fact, they may not be made after the

fact.’” Hill, 197 F.3d at 441 (quoting United States v. Doran, 882 F.2d 1511, 1516 (10th

Cir.1989)). “Instead, ‘[t]he balancing must occur contemporaneously with the granting

of the continuance because Congress intended that the decision to grant an

ends-of-justice continuance be prospective, not retroactive[.]’” Id. (quoting Doran, 882

F.2d at 1516).

       The indictment in this case involves 25 counts charged against 13 defendants.

The charges relate to the distribution of cocaine.

       The conspiracy in Count One is alleged to have occurred between March 1,

2017 and April 1, 2018. Docket No. 1 at 2. T he investigation involved approximately 25

wiretaps. Docket No. 60 at 4. The government initially estimated that the discovery in

this case consisted of approximately 3000 pages of reports and photographs; pen

registers materials for approximately 25 telephones; 15,000 pages of materials related

to GPS applications and orders; 400 pages of materials regarding tracker warrants;

5000 pages of materials related to search warrants; 80 gigabytes of wiretap data,

including call transcripts and audio data; 49,000 pages of Title III line sheets; 1.5

terabytes of pole camera recordings; and 8,000 pages of miscellaneous materials. Id.

at 4-5. However, the volume of discovery has exceeded the initial prediction. Docket



                                              4
No. 140 at 7. In addition, the government shutdown between December 22, 2018 and

January 25, 2019 delayed the defendants’ investigations. Id.

        Given the complexity of this case, the large amount of discovery, and the delay

occasioned by the shutdown, I find that the exclusion of an additional sixty days is

justified and is necessary to allow defense counsel adequate time to file and litigate

motions and to prepare for trial.

       I find that this case is complex due to the nature of the crimes charged and the

amount and nature of discovery and that it would be unreasonable to expect adequate

preparation by defendants, despite due diligence, for pretrial or trial proceedings within

the time available pursuant to the Court’s November 8, 2018 order. I have considered

the factors which I must under 18 U.S.C. § 3161(h)(7)(B)(i)-(iv). As required by 18

U.S.C. § 3161(h)(7)(C), I have not predicated my ruling on congestion of the Court’s

calendar or lack of diligent preparation by counsel.

       Accordingly, I conclude as follows:

       (1) That failure to exclude an additional sixty days from Speedy Trial would likely

result in a miscarriage of justice within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i);

       (2) That this case is complex within the meaning of 18 U.S.C. § 3161(h)(7)(B)(ii);

       (3) That, even considering due diligence of defense counsel, failure to grant the

motion would deny counsel for defendants the reasonable time necessary for effective

pretrial and trial preparation within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv);

       (4) That an additional 60 days from March 9, 2019 should be excluded from the

computation of speedy trial; and



                                             5
       (5) That, therefore, the ends of justice served by granting the motion outweigh

the best interests of the public and defendants in a speedy trial within the meaning of

18 U.S.C. § 3161(h)(7)(A).

       THEREFORE, it is:

       1. ORDERED that the Joint Partially Opposed Motion for a Second Ends of

Justice Exclusion of 60 Days From the Speedy Trial Calendar Pursuant to Title 18,

United States Code, Sections 3161(h)(7)(A) and (B)(ii) and (iv) [Docket No. 140] is

GRANTED. It is further

       2. ORDERED that all pretrial motions shall be filed by May 10, 2019 and

responses to these motions shall be filed by May 24, 2019. A hearing on motions is set

for June 6, 2019 at 1:30 p.m. for one-half day. It is further

       3. ORDERED that a Trial Preparation Conference will be set on July 12, 2019 at

1:30 p.m. and the trial set for July 15, 2019 at 8:00 a.m. for six days. The Court

typically does not hold trial on Fridays. It is further

       4. ORDERED that an additional sixty days from March 9, 2019 shall be

excluded from the computation of the speedy trial deadlines under the Speedy Trial Act

of 1974, 18 U.S.C. §§ 3161 - 3174.


       DATED February 26, 2019.

                                            BY THE COURT:


                                             s/Philip A. Brimmer
                                            PHILIP A. BRIMMER
                                            United States District Judge



                                               6
